COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
MARIO V.
  TORRES
 
                            Appellant,
 
v.
 
IRENE BARAY
  TORRES,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00410-CV
 
Appeal from the
 
383rd District Court
 
of El Paso County, Texas
 
(TC#81-3107)




 
MEMORANDUM
OPINION
Pending before the Court is a joint
motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.1.
Both parties have complied with the
requirements of Rule 42.1.  The Court has
considered this cause on the joint motion and concludes the motion should be
granted and the appeal should be dismissed. 
We therefore dismiss the appeal.
 
SUSAN
LARSEN, Justice
March 4, 2004
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.